Citation Nr: 0727022	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-37 424	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 2000 to 
December 2004, including service in Afghanistan from January 
2002 to July 2002, and service in Kuwait/Iraq from March 2003 
to March 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  In a rating decision dated in November 2005 the veteran 
was denied service connection for hepatitis C, which she 
appealed.

2.  In July 2007, prior to the promulgation of a decision in 
the appeal, the Board received a May 2007 written 
notification from the veteran that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or her authorized 
representative.  38 C.F.R. § 20.204.  

In a rating decision dated in November 2005 the veteran was 
denied service connection for hepatitis C, which she 
appealed.  By correspondence dated in May 2007, which was 
received at the Board in July 2007, the veteran has withdrawn 
this appeal for service connection for hepatitis C; 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The appeal is dismissed.


		
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


